DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16, 18-29 are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. (US 2021/0250848, hereinafter “Seok”) in view of Kim et al. (WO 2021201504A1, hereinafter “Kim”, with Google Patents translation version). 
For claims 1 and 18, Seok discloses A method for wireless communication performed by an access point (AP) multi-link device (MLD) including a first AP associated with a first communication link of the AP MLD and including one or more secondary APs associated with one or more respective secondary communication links of the AP MLD (FIG. 2 depicts exemplary wireless transmissions of STAs of an AP MLD operating on exemplary wireless links Link 1 and Link 2 according to embodiments of the present invention; see Seok par. 0046 and Fig. 2), the method comprising: 
generating a frame by the first AP of the AP MLD (In the example of FIG. 2, exemplary STAs (e.g., STA1 and STA2) of the AP MLD broadcast beacon frames over Channel 1 using Link 1. Beacon frame 205 broadcast by STA1 over Channel 1 includes a Multi-link IE indicating: Link ID=Link 2; beacon interval (BI)=100 ms; TSF offset= 50 ms; new channel number=Channel 2; and Channel switch count=3; see Seok par. 0046), the frame including: 
a first change sequence field carrying a value of the most-recent critical update for the first AP of the AP MLD (an STA ("STA1") within an AP MLD can send a Change Sequence IE to indicate a change of system information within a BSS associated with another STA ("STA2") within the AP MLD. The Change Sequence IE can be carried in an optional subelements field of a Multi-link IE as depicted in FIG. 1, for example. The Change Sequence field in the Multi-link Change Sequence IE is defined as an unsigned integer (initialized to 0) that increments when a critical update occurs to any of the elements inside a Beacon frame sent on the link indicated by the Link ID associated with another STA ( e.g., STA2) within an AP MLD; see Seok par. 0051, 0055); 
one or more secondary change sequence fields carrying values of the most-recent critical updates for the one or more respective secondary APs of the AP MLD (STA1 within the AP MLD increases the value (modulo 256) of the Change Sequence field in the next Beacon frame(s) transmitted to indicate a critical update of any of the elements inside the Beacon frame sent on the link indicated by the Link ID associated with another STA (e.g., STA2) within the AP MLD; see Seok par. 0051, 0055); and 
a critical update flag subfield carrying an indication of a change in value of at least one of the one or more secondary change sequence fields (The Change Sequence field for other STAs of the AP MLD can be carried in an MLD Parameters subfield in a Reduced Neighbor Report element corresponding to that STA. The critical updates indicated by the change sequence field can include, but are not limited to, an Extended Channel Switch Announcement, a BSS Color Change Announcement, a modification of Enhanced Distributed Channel Access (EDCA) parameters, a modification of an MU EDCA Parameter Set element, and a modification of the Spatial Reuse Parameter Set element; see Seok par. 0052); and 
transmitting the frame over the first communication link of the AP MLD (Beacon frame 210 is subsequently broadcast on Channel 1 using Link 1 by STA1 of the MLD AP; see Seok par. 0046).
Seok does not explicitly disclose a critical update flag.  Kim discloses a critical update flag (The size of the critical update flag may be 1 bit. The important update flag may inform whether parameters changed in any link(s) among multiple links exist. That is, the important update flag may inform whether parameters are changed in which link(s) among multiple links. The important update flag may indicate whether parameters changed through a change sequence exist. A critical update flag may be associated with a change sequence; see Kim page 8 under section Procedure 3). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kim's arrangement in Seok's invention to distinguish from a transmission resource for other frames indicating that a parameter is changed and therefore, the parameter can be updated quickly, and the transmission efficiency can be improved (see Kim page 3 lines 21-23).
Specifically for claim 18, Seok discloses An access point (AP) multi-link device (MLD) including a first AP associated with a first communication link of the AP MLD and including one or more secondary APs associated with one or more respective secondary communication links of the AP MLD (The wireless device 800 is an MLD, such as an AP MLD or a non-AP MLD, comprising multiple wireless stations; see Seok par. 0066 and Claim 19 in page 7), the AP MLD comprising:  
at least one modem; at least one processor communicatively coupled with the at least one modem; and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem, causes the AP MLD to perform operations including: (The wireless device 800 includes a processor 805 for running software applications and optionally an operating system. Memory 810 can include read-only memory and/or random access memory, for example, to store applications and data for use by the processor 805 and data received or transmitted by transceivers 820, 825, and 830. The wireless device 800 can include fewer or more transceivers according to some embodiments. The transceivers 820, 825, 830 communicate with other electronic devices over a wireless network; see Seok par. 0067 and Fig. 8).
For claims 2, 12, 19 and 27, Seok discloses The method of claim 1, wherein the most-recent critical update for the first AP corresponds to a change in one or more operation parameters of a basic service set (BSS) associated with the first AP of the AP MLD (An MLD can update the BSS parameters of the wireless link and use the wireless link according to the updated BSS parameters (e.g., after a channel switch); see Seok par. 0044, 0055).
For claims 3, 13, 20 and 28, Seok discloses The method of claim 2, wherein the most-recent critical update for a respective secondary AP corresponds to a change in one or more operation parameters of the BSS associated with the respective secondary AP of the AP MLD (According to some embodiments, an STA within an AP MLD transmits an information elements (IE) including BSS parameter updates associated with a different STA (operating on a different wireless link) within the AP MLD; see Seok par. 0044, 0055).
For claims 4 and 14, Seok discloses The method of claim 3, wherein the one or more operation parameters include at least one of a channel switch announcement (CSA), an extended CSA, a wide bandwidth CSA (an exemplary Multi-link IE 100 encapsulating BSS parameters (e.g., information elements) for configuring a different wireless link is depicted according to embodiments of the present invention. The optional subelements field 105 in the Multilink IE contains an Extended Channel Switch Announcement (ECSA) IE; see Seok par. 0045), enhanced distributed channel access (EDCA) parameters, multi-user (MU) EDCA parameters (The ECSA Multi-link IE can include a channel number, a channel switch count, a channel switch mode, and/or a change sequence, for example, used to indicate a channel switch or other BSS parameter update ( e.g., BSS Color Change Announcement, modification of EDCA parameters, modification of MU EDCA Parameter Set element, modification of the Spatial Reuse Parameter Set element, etc.); see Seok par. 0058), a quiet time element, a direct sequence spread spectrum (DSSS) parameter set, a contention free (CF) parameter set, operating mode (OM) parameters, uplink (UL) orthogonal frequency division multiple access (OFDMA) random access (UORA) parameters, target wait time (TWT) parameters, basic service set (BSS) color change (see Seok par. 0052), fast initial link setup (FILS) parameters, spatial reuse (SR) parameters (see Seok par. 0058), a high-throughput (HT) operation, a very high- throughput (VHT) operation, a high efficiency (HE) operation, or an extremely high-throughput (EHT) operation (EHT, see Seok par. 0043). Examiner’s note: This is optional limitation and not all of the parameters are addressed in the current rejection.
For claims 5, 15 and 21, Seok discloses The method of claim 1, wherein the frame is one of a beacon frame, a probe response frame, an association response frame, a reassociation response frame, or a fast initial link setup (FILS) discovery frame (When an STA ("STA1") of a non-AP MLD receives a Change Sequence field that contains a value that is different from the previously received Change Sequence field, another STA ("STA2") of the non-AP MLD must be awake to receive the next beacon frame transmitted on the link indicated in the Link ID field, or must queue a Probe Request frame for transmission to a STA within the AP MLD. That Probe Request frame can be transmitted to either STA1 within the AP MLD or the STA2 within the AP MLD. After receiving the corresponding Probe Request frame, the AP MLD provides the updated BSS parameter information by sending the Probe Response frame; see Seok par. 0053, 0046). Examiner’s note: This is optional limitation and not all of the parameters are addressed in the current rejection.
For claims 6 and 22, Seok does not explicitly disclose The method of claim 1, wherein the critical update flag subfield is carried in each beacon frame or probe response frame transmitted by the first AP during a time period. Kim discloses The method of claim 1, wherein the critical update flag subfield is carried in each beacon frame or probe response frame transmitted by the first AP during a time period (AP1 of the AP MLD may transmit a beacon frame (or probe response frame) including the changed parameter(s) in the first link. In addition, the beacon frame (or probe response frame) includes sequence (change sequence) information and information indicating a target to which updated parameters are applied (eg, a specific AP, all APs included in the AP MLD, or BSS), information indicating a time interval for which the parameter is valid….. The critical update flag may be included in other control frames and/or other management frames that AP2 transmits on the second link. For example, AP2 may transmit a beacon frame including a critical update flag, a probe response frame, and/or another management frame on the second link. The STA2 may check the critical update flag by receiving a beacon frame, a probe response frame, and/or another management frame from the AP2 on the second link; see Kim page 7, lines 12-14 and section Procedure 1). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kim's arrangement in Seok's invention to distinguish from a transmission resource for other frames indicating that a parameter is changed and therefore, the parameter can be updated quickly, and the transmission efficiency can be improved (see Kim page 3 lines 21-23).
For claims 9, 16, 25 and 29, Seok does not explicitly disclose The method of claim 1, wherein the critical update flag subfield is carried in a Capability Information field of a beacon frame or a probe response frame. Kim discloses The method of claim 1, wherein the critical update flag subfield is carried in a Capability Information field of a beacon frame or a probe response frame (the ML multi-link information element (ML IE) may be included in a beacon frame, a probe request frame, and/or a probe response frame….Information indicating whether multi-link operation is available may be transmitted and received in the exchange procedure of a capability information element (eg, extremely high throughput (EHT) capability information element) between the station and the access point. have. The capability information element includes information of a supporting band, information of a supporting link (eg, ID and/or number of supporting links), information of links capable of STR operation (eg, band information of links) , interval information of links), and the like. In addition, the capability information element may include information that individually indicates a link capable of STR operation; see Kim page 5 lines 29-43).
For claims 10 and 24, Seok discloses The method of claim 1, further comprising: 
incrementing the value carried in the secondary change sequence field associated with the respective secondary AP responsive to a notification of the critical update for a respective secondary AP of the AP MLD (beacon frames 525, 530, 535, and 540 broadcast by STA1 of the AP MLD indicate Link 2 ( e.g., using a link identification (ID)) and include a Change Sequence Field. Beacon frames 525 and 530 include a Change Sequence Field having a value of 1. The value of the Change Sequence field carried in Beacon frame 535 is incremented (Change Sequence field=2), thereby indicating a critical update of operating parameters for the link identified by the Link ID field (Link 2); see Seok par. 0055 and Fig. 5); and 
Seok does not explicitly disclose updating the critical update flag subfield in response to incrementing the value carried in the secondary change sequence field associated with the respective secondary AP. Kim discloses updating the critical update flag subfield in response to incrementing the value carried in the secondary change sequence field associated with the respective secondary AP (The change sequence may be referred to as a "change counter". The change sequence (ie, the value of the change sequence) may be incremented each time the parameter is changed. The change sequence may indicate the version of the parameters. The AP identifier or the BSS identifier may be included in the frame together with the important update flag; see Kim page 8 lines 23-25). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kim's arrangement in Seok's invention to distinguish from a transmission resource for other frames indicating that a parameter is changed and therefore, the parameter can be updated quickly, and the transmission efficiency can be improved (see Kim page 3 lines 21-23).
For claims 11 and 26, Seok discloses A method for wireless communication performed by a wireless station (STA) of a STA multi-link device (MLD) (As depicted in exemplary wireless transmission 300 of FIG. 3, according to some embodiments of the present invention, a non-AP MLD monitoring Link 1 for BSS parameter updates stops transmitting on Link 2 after receiving the ECSA information having the Channel Switch Mode set to 1 until the Channel Switch Count is set to 0 (time period 320); see Seok par. 0048), comprising: 
associating with a first access point (AP) of an AP MLD, the AP MLD further including one or more secondary APs associated with one or more respective secondary communication links of the AP MLD (FIG. 2 depicts exemplary wireless transmissions of STAs of an AP MLD operating on exemplary wireless links Link 1 and Link 2 according to embodiments of the present invention; see Seok par. 0046 and Fig. 2); and 
receiving a frame from the first AP over a first communication link of the AP MLD (The beacon frames are received by a non-AP MLD that accesses the ECSA information related to the channel switch of STA2 encapsulated in the Multi-link IEs carried by the beacon frames; see par. 0046), the frame including: 
a first change sequence field carrying a value of the most-recent critical update for the first AP of the AP MLD (an STA ("STA1") within an AP MLD can send a Change Sequence IE to indicate a change of system information within a BSS associated with another STA ("STA2") within the AP MLD. The Change Sequence IE can be carried in an optional subelements field of a Multi-link IE as depicted in FIG. 1, for example. The Change Sequence field in the Multi-link Change Sequence IE is defined as an unsigned integer (initialized to 0) that increments when a critical update occurs to any of the elements inside a Beacon frame sent on the link indicated by the Link ID associated with another STA ( e.g., STA2) within an AP MLD; see Seok par. 0051, 0055); 
one or more secondary change sequence fields carrying values of the most-recent critical updates for the one or more respective secondary APs of the AP MLD (STA1 within the AP MLD increases the value (modulo 256) of the Change Sequence field in the next Beacon frame(s) transmitted to indicate a critical update of any of the elements inside the Beacon frame sent on the link indicated by the Link ID associated with another STA (e.g., STA2) within the AP MLD; see Seok par. 0051, 0055); and 
a critical update flag subfield carrying an indication of a change in value of at least one of the one or more secondary change sequence fields (The Change Sequence field for other STAs of the AP MLD can be carried in an MLD Parameters subfield in a Reduced Neighbor Report element corresponding to that STA. The critical updates indicated by the change sequence field can include, but are not limited to, an Extended Channel Switch Announcement, a BSS Color Change Announcement, a modification of Enhanced Distributed Channel Access (EDCA) parameters, a modification of an MU EDCA Parameter Set element, and a modification of the Spatial Reuse Parameter Set element; see Seok par. 0052).
Seok does not explicitly disclose a critical update flag.  Kim discloses a critical update flag (The size of the critical update flag may be 1 bit. The important update flag may inform whether parameters changed in any link(s) among multiple links exist. That is, the important update flag may inform whether parameters are changed in which link(s) among multiple links. The important update flag may indicate whether parameters changed through a change sequence exist. A critical update flag may be associated with a change sequence; see Kim page 8 under section Procedure 3). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kim's arrangement in Seok's invention to distinguish from a transmission resource for other frames indicating that a parameter is changed and therefore, the parameter can be updated quickly, and the transmission efficiency can be improved (see Kim page 3 lines 21-23).
Specifically for claim 26, Seok discloses A wireless station (STA) multi-link device (MLD) (The wireless device 800 is an MLD, such as an AP MLD or a non-AP MLD, comprising multiple wireless stations; see Seok par. 0066 and Claim 19 in page 7), comprising: 
at least one modem;  at least one processor communicatively coupled with the at least one modem; and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem, causes the STA MLD to perform operations comprising: (The wireless device 800 includes a processor 805 for running software applications and optionally an operating system. Memory 810 can include read-only memory and/or random access memory, for example, to store applications and data for use by the processor 805 and data received or transmitted by transceivers 820, 825, and 830. The wireless device 800 can include fewer or more transceivers according to some embodiments. The transceivers 820, 825, 830 communicate with other electronic devices over a wireless network; see Seok par. 0067 and Fig. 8).
Claim(s) 7, 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Seok and Kim, and further in view of Cariou et al. (US 2020/0404737, hereinafter “Cariou”).
For claims 7, the combination of Seok and Kim does not explicitly disclose The method of claim 6, wherein the time period comprises a delivery traffic indication map (DTIM) period. Cariou discloses The method of claim 6, wherein the time period comprises a delivery traffic indication map (DTIM) period (As the STA MLLE will select one link to monitor the DTIM beacon and receive group address frames, it makes sense that that's where it will read this element to keep track of the updates from other links. If the AP MLLE has a mode of operation where it sends only full beacons in an anchor link, and only short beacons or TIM frames in the other links, then all beacons or at least all DTIM beacons from that link shall include that element (unless it includes already a full multi-link element containing all the information for all APs of the AP MLLE). The Short beacon, or TIM frame (or other frame) that is transmitted in the other links shall also include that element. Note that if there is a critical update, the Short beacon should include the changed parameters at least for a certain duration so that the STA can get the information right away without sending a probe request; see Cariou par. 0041-0043). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Cariou's arrangement in Seok's invention to make sure that the STAs communicate using the proper link parameters within WLANs and this is particularly important for multi-link operation in EHT configured WLANs (see Cariou par. 0003).
For claim 8 and 23, the combination of Seok and Kim does not explicitly disclose The method of claim 1, further comprising: transmitting all beacon frames within a delayed traffic indication map (DTIM) period with the value carried in the critical update flag subfield. Cariou discloses The method of claim 1, further comprising: transmitting all beacon frames within a delayed traffic indication map (DTIM) period with the value carried in the critical update flag subfield (an EHT STA is configured to decode a beacon frame received from the EHT APs of the AP MLLE including a multi-link beacon check element (see FIG. 2, FIG. 3 or FIG. 4) to indicate which of the one or more multiple links has a critical update to its link parameters. When the multi-link beacon check element indicates an update to link parameters for the link between the EHT STA and its associated EHT AP, in some embodiments the EHT STA may be configured obtain the updated link parameters by either waking-up at a target beacon transmission time (TBTT) to receive the updated link parameters in a beacon frame transmitted by the associated EHT AP, or sending a probe request to the associated EHT AP to request the updated link parameters. In some embodiments, the multi-link beacon check element is received in at least all delivery traffic indication map (DTIM) beacon frames to allow each of the EHT STAs of the STA MLLE to monitor a single link and obtain link parameter updates for the multiple links; see Cariou par. 0011). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Cariou's arrangement in Seok's invention to make sure that the STAs communicate using the proper link parameters within WLANs and this is particularly important for multi-link operation in EHT configured WLANs (see Cariou par. 0003).
Allowable Subject Matter
Claims 17 and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415